Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to claim 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a sound conduit having first and second ends, the first end of the sound conduit being connected to the sensor housing, and the second end of the sound conduit being adapted to be connected to a second support segment disposed opposite the first support segment along the shaft relative to the roller; wherein the sensor includes a sensing element in physical contact with the first end of the sound conduit, the sensing element configured to provide a signal in response to vibration present along the sound conduit.
	In regards to claim 11, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including providing a sound conduit having first and second ends, the first end of the sound conduit being connected to the sensor housing, and the second end of the sound 14conduit being connected to the second support segment disposed opposite the first support segment along the steel roller; wherein the sensor includes an acoustical sensing element in physical contact with the first end of the sound conduit and with the housing of the rotary union, the sensing element configured to provide a signal in response to vibration present along the sound conduit or in the housing of the rotary union.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.